AFTER REMAND FROM THE SUPREME COURT OF ALABAMA

TAYLOR, Presiding Judge.
In compliance with the direction of the Supreme Court of Alabama in Robertson v. State, 680 So.2d 933 (Ala.1996), this cause is remanded to the Circuit Court for Tuscaloosa County for proceedings consistent with the Supreme Court’s opinion. See also Ex parte Dawson, 675 So.2d 905 (Ala.1996). Due return should be filed in this court no later than 28 days from the date of this opinion.
REMANDED WITH DIRECTIONS.*
All the Judges concur.

 Note from the Reporter of Decisions: On July 3, 1996, on return to remand, the Court of Criminal Appeals affirmed, without opinion.